Citation Nr: 1042387	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States 
Navy from January 2003 to January 2009.  This matter comes before 
the Board of Veterans' Appeals (the Board) on appeal from a March 
2009 rating decision issued by the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In June 2010, a Travel Board hearing was held at the RO before 
the undersigned, who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the claims 
file.

In connection with his June 2010 Travel Board hearing, the 
appellant submitted additional evidence concerning his claim 
consisting of private treatment reports dated in February 2010, 
and March 2010.  The appellant also submitted a written waiver of 
initial review of that evidence by the agency of original 
jurisdiction (AOJ) as is provided for in 38 C.F.R. § 20.1304.  
However, as the case is being remanded, the RO will have the 
opportunity to review the evidence prior to the issuance of any 
Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to the 
AMC/RO for action as described below.

Review of the appellant's service medical treatment records 
reveals that he sought treatment for complaints of low back pain 
in April 2007.  He described the pain as having existed for six 
months.  He said that it was located in the paraspinal lumbar 
region bilaterally.  He stated that he had not been treated for 
this before his current visit.  After a physical examination was 
accomplished, the clinical assessment was lower back sprain.  
This diagnosis was also listed in June 2007.  On the appellant's 
July 2008 report of medical history, he reported experiencing 
recurrent low back pain.  He indicated that he had tried doing 
recommended back stretches without cessation of the pain.  The 
examining physician referred the appellant to physical therapy 
for low back pain.  A July 2008 physical therapy note indicates 
that the appellant reported having had low back pain for two 
years.  He said that the pain came and went.  After a physical 
examination, a clinical assessment of chronic low back pain was 
rendered.

The appellant submitted a VA Form 21-526 in November 2008; he was 
seeking service connection for lower back pains.  In January 
2009, the appellant underwent a VA spine examination; the 
examiner noted that no claims file or service medical records 
were available.  The appellant complained of low back pain that 
could be aggravated by physical activity.  Radiographic 
examination of the lumbar spine revealed questionable minimal 
scoliosis of the lumbosacral spine.  The examiner declined to 
render any lumbar spine diagnosis, finding that no back pathology 
existed.

The evidence of record includes private treatment records dated 
in 2010.  In February 2010, the appellant described his low back 
pain as having bothered him for five years; he reported prior 
chiropractic treatment.  His pain was suspected to be associated 
with his military duties.  X-ray examination revealed a disrupted 
George's line at L5/S1 where the L5 vertebra was slightly 
retroposed.  Hypertrophic changes were associated with the 
vertebral body at L5.  An assessment of spondylosis deformans was 
rendered, along with suspected L5/S1 facet imbrication.

The appellant is seeking service connection for a lumbar spine 
disorder.  The medical evidence of record reflects complaints of 
low back pain in 2007, and 2008.  He continues to complain of low 
back pain and private records contain current diagnoses of 
lumbosacral pathology.  While he underwent a VA medical 
examination in January 2009, the examiner noted that no medical 
records had been submitted for review in conjunction with the 
examination.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

Thus, while the RO did arrange for the examination of the 
appellant, the medical findings were inadequate.  Accordingly, a 
new medical examination is necessary to make determinations in 
this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from invoking 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to 
assist includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has stated 
that the Board's task is to make findings based on evidence of 
record - not to supply missing facts.  Beaty v. Brown, 6 Vet. 
App. 532 (1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
AMC/RO for the following:

1.  Assure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found at 
38 C.F.R. § 3.159, and any other applicable legal 
precedent has been completed.

2.  Contact the appellant to obtain the names and 
addresses of all VA, private, or other government 
health care providers and treatment centers where 
he has been treated for low back pain since 2009.  
After securing the necessary release(s), obtain 
those records that have not been previously 
secured.  In particular, obtain all chiropractic 
treatment records.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts made.  
The appellant and his representative should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  After completing any additional 
notification and/or development action deemed 
warranted by the record, schedule the 
appellant for an orthopedic examination to 
determine the nature, extent, onset date, and 
etiology of his claimed lumbar spine 
pathology.  The claims file must be made 
available to and reviewed by the examiner.  
Any studies, such as X-rays, deemed necessary 
should be performed.  

The examiner should consider the information 
in the claims file and the data obtained from 
the examination to provide an opinion as to 
the diagnosis and etiology of any claimed 
disorder found.  The examiner should offer an 
opinion as to whether the onset of any 
current disorder(s) is attributable to the 
appellant's active military service, as 
follows:

(a)  Is the appellant currently diagnosed 
with any chronic lumbosacral spine 
disorder?  The examiner should discuss the 
clinical significance of the appellant's 
various instances of treatment for 
relevant complaints during his active 
service from January 2003 to January 2009, 
as well as the March 2010 radiology 
report.

(b)  What is the likelihood, based on what 
is medically known about any such 
diagnosed disorder(s), that any of the 
appellant's claimed pathology had its 
onset during his military service from 
January 2003 to January 2009?

(c)  What is the likelihood, based on what 
is medically known about any such 
diagnosed disorder(s), including 
degenerative changes, that any of the 
appellant's claimed pathology had its 
onset within one year of his separation 
from service in January 2009?

In assessing the relative likelihood as to origin 
and etiology of the condition(s) specified above, 
the examiner should apply the standard of whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that each 
claimed disorder is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological relationship 
is unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that the 
weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the physician concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the appellant's lumbosacral 
pathology.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

5.  Upon receipt of the VA medical 
examination report, the AMC/RO should conduct 
a review to verify that all requested 
opinions have been offered.  If information 
is deemed lacking, the AMC/RO should refer 
the report to the VA examiner for corrections 
or additions.  See 38 C.F.R. § 4.2.  

6.  After all appropriate development has 
been completed, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the lumbar spine claim with 
consideration of all theories of service 
connection.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

